MEMORANDUM **
We have reviewed the record and the opening brief. We conclude that the questions raised in this appeal are so insub*560stantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The United States Supreme Court’s decision in AlmendarezTorres v. United States, 523 U.S. 224, 247, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), remains binding. Further, we upheld the identical condition of supervised release challenged here in United States v. Rodriguez-Rodñguez, 441 F.3d 767, 772-73 (9th Cir.2006).
Accordingly, the government’s motion for summary affirmance of the district court’s judgment is granted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.